Title: To George Washington from Nicholas Cooke, 20 June 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence June 20th 1776

It is with great Pleasure that I do myself the Honor to transmit to your Excellency the inclosed Vote of the General Assembly.
The putting the Colony Brigade upon the Continental Establishment for which we esteem ourselves so much indebted to your Excellency gave the highest Satisfaction. Mr Hopkins sent me the Commissions with Power to fill up those for the Captains and Subalterns as should be thought best here; but added that “As the Field Officers will be appointed or at least approved by Congress I could wish that you would transmit to me the Names of such Gentlemen as you may think most capable to fill those Offices.” The General Assembly have not nominated any Persons to those Offices. I most earnestly request your Excellency’s Attention to the Troops in this Colony and to the Necessity of appointing an Officer of Ability and Reputation to command them which is most ardently wished by every Body. I am, with great Respect, Your Excellency’s Most obedient and Most humble Servant

Nichs Cooke

